Citation Nr: 0820562	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to July 14, 2000 for 
the grant of service connection for discogenic and 
osteoarthritic change of cervical spine at levels of C4-C7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, D.C., which granted service connection 
for discogenic and osteoarthritic change of cervical spine at 
levels of C4-C7 with a 20 percent evaluation effective July 
14, 2000.  The Regional Office (RO) in Winston-Salem, North 
Carolina currently has jurisdiction of the claim.  

The Board remanded the issue in July 2007 for further 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  

In a September 2007 statement in support of claim, the 
veteran indicates that his mental condition has gotten worse 
because he has been put on medication for the treatment of 
schizophrenia.  The Board notes that the veteran is in 
receipt of a 100 percent disability rating for service-
connected depression and anxiety.  It appears, however, that 
he may be seeking entitlement to service connection for 
schizophrenia.  As review of the claims folder does not 
reveal that the RO has addressed this issue, it is REFERRED 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a cervical 
spine disorder was denied by the Board in decisions dated 
September 1987 and August 1999.  

2.  The veteran filed two motions for reconsideration of the 
Board's August 1999 decision, both of which were denied.  

3.  The veteran's application to reopen his claim of 
entitlement to service connection for a cervical spine 
disorder was received by VA on July 14, 2000.

4.  In a rating decision dated January 2006, the AMC granted 
service connection for discogenic and osteoarthritic change 
of cervical spine at levels of C4-C7, effective July 14, 
2000, the date of which the application to reopen the claim 
for service connection was received.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 14, 
2000, for a grant of service connection for discogenic and 
osteoarthritic change of cervical spine at levels of C4-C7, 
have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed an original claim seeking entitlement to 
service connection for a cervical spine disorder that was 
received by the RO in April 1986.  See statement in support 
of claim.  The claim was denied in a May 1986 rating decision 
and the veteran filed an administrative appeal.  In September 
1987, the Board denied the veteran's claim and this decision 
became final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1987).  

The veteran filed a claim to reopen that was received by the 
RO in September 1992.  The previous denial was confirmed in a 
December 1992 rating decision, which the veteran also 
appealed.  The Board declined to reopen the claim in an 
August 1999 decision.  The veteran filed two motions for 
reconsideration that were both denied.  See letters from the 
Board dated February 2000 and July 2000.  The Board's August 
1999 decision subsequently became final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  

The veteran filed a claim to reopen that was received by the 
RO on July 14, 2000.  The RO declined to reopen the veteran's 
claim and continued the previous denials.  See July 2001 and 
April 2002 rating decisions.  The veteran filed a timely 
appeal and in a November 2005 decision, the Board reopened 
and granted the veteran's claim.  The AMC thereafter issued a 
rating decision in January 2006, which established a 20 
percent evaluation for service-connected discogenic and 
osteoarthritic change of cervical spine at levels of C4-C7, 
effective July 14, 2000, the date on which the veteran's 
claim to reopen had been received.  

The veteran contends that he is entitled to an effective date 
prior to July 14, 2000 for the grant of service connection 
for discogenic and osteoarthritic change of cervical spine at 
levels of C4-C7.  He asserts that his original claim for 
service connection was filed in 1983 and that his claim has 
consistently remained open for over 20 years.  See February 
2006 notice of disagreement (NOD); December 2007 VA Form 9.  

The Board acknowledges the arguments set forth by the 
veteran.  The contention that his claim has remained open for 
over 20 years, however, has no merit.  More specifically, and 
as discussed more fully above, the veteran's original claim 
for service connection was denied by the Board in a September 
1987 decision; a claim to reopen filed in September 1992 was 
denied by the Board in an August 1999 decision.  As both 
these decisions became final, the veteran's claim for service 
connection did not remain open.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on July 14, 2000.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

It has been determined that the veteran's discogenic and 
osteoarthritic change of cervical spine at levels of C4-C7 
had its onset in service.  As such, service connection was 
established.  It does not follow, however, that just because 
service connection is warranted, the effective date of a 
grant of service connection should be the day following 
service or the date the veteran filed his original claim, 
since doing so would render meaningless many of the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, in Sears, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that pursuant to 
38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid 
gap-filling regulation, there was no conflict between 
38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible 
effective date of service connection for a reopened claim was 
the date the reopened claim was received.  Id. at 1332.  
Thus, under the law, there is no basis to assign an earlier 
effective date for service connection for discogenic and 
osteoarthritic change of cervical spine at levels of C4-C7.  

As the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  


ORDER

Entitlement to an effective date prior to July 14, 2000, for 
service connection for discogenic and osteoarthritic change 
of cervical spine at levels of C4-C7 is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


